746 N.W.2d 113 (2008)
Kimberly BERMUDEZ, Estate of Anthony Bermudez, Plaintiff, and
Diane Cranmer, Next Friend of Shaun Cranmer & Kyle Cranmer, Glenn T. Heintzelman, Personal Representative of the Estate of Jared Heintzelman, Plaintiffs-Appellees,
v.
CAPITAL AREA TRANSPORTATION AUTHORITY, Defendant-Appellant. and
Glenn T. Heintzelman, Kathy L. Heintzelman, and Janet A. Lee, Defendants.
Docket No. 134940. COA No. 276133.
Supreme Court of Michigan.
March 28, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.